Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/20 has been entered.
 Applicant's amendment/arguments filed on 06/24/20 as being acknowledged and entered.  By this amendment claims 2 and 11-19 are canceled, and claims 1, 3-19 and 20-28 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 9-10, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US PGPub 2007/0096229) in view of Ishizone et al. (US PGPub 2006/0203398).

Yoshikawa does not teach the first magnetic layer is disposed between the first rare earth oxide layer and the nonmagnetic layer, the second magnetic layer is disposed between the second rare earth oxide layer and the nonmagnetic layer or the first magnetic layer is oriented in a crystal surface which is the same as a crystal surface of the nonmagnetic layer, the second magnetic layer is oriented in a crystal surface which is the same as a crystal surface of the nonmagnetic layer.  Ishizone the first magnetic layer is oriented in a crystal surface which is the same as a crystal surface of the nonmagnetic layer, the second magnetic layer is oriented in a crystal surface which is the same as a crystal surface of the nonmagnetic layer to align crystal structures for growth and to increase the magnetoelastic effect of the device [0035, 
Claim 3:  Yoshikawa teaches the second rare earth oxide layer includes at least one of Tb, Gd, Nd, Sm, Pm, Tm, Ce, Eu, Er, 30Ho, Yb, Lu, and Dy [0084-0085].  
Claim 4:  Yoshikawa teaches (Fig. 14) the first magnetic layer (33A) contacts the first rare earth oxide layer (15A), and  35the second magnetic layer (33B) contacts the second rare earth oxide layer (33A) (see included figure above).  
Claim 5:  Yoshikawa teaches [0090, 0113] the first magnetic layer and the first rare earth oxide layer contain a same element.  
Claim 7:  Yoshikawa teaches [0090, 0113] 10the second magnetic layer and the second rare earth oxide layer contain a same element.  
Claim 9:  Yoshikawa teaches a material included in the nonmagnetic layer is different from a material included in the first rare 20earth oxide layer and a material included in the second rare earth oxide layer.  There are materials listed for the nonmagnetic layer [0045] that are not listed with the rare earth oxide materials of paragraph [0090].

Claim 27: Yoshikawa teaches (Fig. 16) [0145] a transistor (51A-D); and a plug (65), wherein: the first rare earth oxide layer, the first magnetic layer, the second rare earth oxide layer, the second magnetic layer and the nonmagnetic layer are included in a magnetoresistive element, and wherein the magnetoresistive element is connected to the transistor via the plug.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US PGPub 2007/0096229) and Ishizone et al. (US PGPub 2006/0203398) as applied to claim 1 above, and further in view of and Kamiguchi et al. (US PGPub 2002/0048128).
Regarding claim 6, as described above, Yoshikawa and Ishizone substantially read on the invention as claimed, except Yoshikawa and Ishizone do not teach the same element is at least one of B, P, C, Al, Mn, Si, Ta, W, Mo, Cr, Hf and Ti5. Kamiguchi teaches [0040, 0124-0126] the same element is at least one of B, P, C, Al, Mn, Si, Ta, W, Mo, Cr, Hf and Ti for use in adjacent magnetic and rare earth oxide layers used in a MTJ device.   Therefore it would have been obvious to one of 
Claim 8:  Kamiguchi teaches [0040, 0124-0126] the same element is at least one of B, P, C, Al, 15Mn, Si, Ta, W, Mo, Cr, Hf and Ti.  

Claims 20-24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (EP 1659 645) in view of Ishizone et al. (US PGPub 2006/0203398) and Yoshikawa et al. (US PGPub 2007/0096229).
Claim 20:  Kaneko teaches a semiconductor device comprising: a first rare earth oxide layer (13C); a first magnetic layer (14) adjacent to the first rare earth oxide layer; a second rare earth oxide layer (13A); a second magnetic layer (12) adjacent to the second rare earth oxide layer; and a nonmagnetic layer (13B), wherein: the nonmagnetic layer is disposed between the first magnetic layer and the second magnetic layer, the first magnetic layer and the first rare earth oxide layer contain a same element, and the same element is at least one of B, P, C, Mn, Ta, W, Cr, Hf and Ti (Fig. 4).  Kaneko does not teach the first magnetic layer is disposed between the first rare earth oxide layer and the nonmagnetic layer, the second magnetic layer is disposed between the second rare earth oxide layer and the nonmagnetic layer or the first magnetic layer is oriented in a crystal surface which is the same as a crystal surface of the nonmagnetic layer, the second magnetic layer is oriented in a crystal 
Kaneko and Ishizone do not teach the first magnetic layer is disposed between the first rare earth oxide layer and the nonmagnetic layer, the second magnetic layer is disposed between the second rare earth oxide layer and the nonmagnetic layer. Yoshikawa teaches [0118-0120] (Fig. 14) the first magnetic layer (33A) is disposed between the first rare earth oxide layer (15A) and the nonmagnetic layer (31), the second magnetic layer (33B) is disposed between the second rare earth oxide layer (15B) and the nonmagnetic layer (31) to help stabilize the alignment of the magnet [0054].   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Kaneko and Ishizone to have had the arrangement of layers claimed to help stabilize the alignment of the magnet [0054] as taught by Yoshikawa.

Claim 22:  Kaneko teaches (Fig. 4) the first magnetic layer contacts the first rare earth oxide layer, and the second magnetic layer contacts the second rare earth oxide layer.  
Claim 23:  Kaneko teaches (Fig. 4) a material included in the nonmagnetic layer is different from a material included in the first rare earth oxide layer and a material included in the second rare earth oxide layer.  
Claim 24:  Kaneko teaches (Fig. 4) the nonmagnetic layer includes at least one of magnesium oxide, aluminum oxide, zinc oxide, titanium oxide, aluminum nitride, boron nitride and lanthanum-strontium-manganese oxide (LSMO).  
Claim 25: Yoshikawa teaches (Fig. 16) [0145] a transistor (51A-D); and a plug (65), wherein: the first rare earth oxide layer, the first magnetic layer, the second rare earth oxide layer, the second magnetic layer and the nonmagnetic layer are included in a magnetoresistive element, and wherein the magnetoresistive element is connected to the transistor via the plug.
Claim 26:  Kaneko teaches (Fig. 4) the first rare earth oxide layer, the first magnetic layer, the second rare earth oxide layer, the second magnetic layer and the nonmagnetic layer form a magnetoresistive element to which data can be written [0001-0006].  Memory devices are known to have data written to them.
Claim 28:  Kaneko teaches (Fig. 4) the first rare earth oxide layer, the first magnetic layer, the second rare earth oxide layer, the second magnetic layer and the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, and 20-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SARAH K SALERNO/Examiner, Art Unit 2814